[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                 No. 05-11170                  September 6, 2005
                             Non-Argument Calendar           THOMAS K. KAHN
                           ________________________                 CLERK

                      D. C. Docket No. 03-61183-CV-MGC

JESUS VELASQUEZ,

                                                             Plaintiff-Appellant,

                                       versus

C.S.C.S. International, N.V.,
a foreign corporation,
COSTA CROCIERE, S.P.A.,
a foreign corporation, et al.,

                                                          Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (September 6, 2005)


Before ANDERSON, DUBINA and WILSON, Circuit Judges.

PER CURIAM:
      Appellant Jesus Velasquez appeals the district court’s order dismissing his

suit based on Jones Act and general maritime claims for forum non conveniens.

For the reasons that follow, we affirm the district court’s order.

                                 I. BACKGROUND

      Velasquez, a Honduran citizen and resident, was employed by Cruise Ships

Catering & Service International N.V. (“C.S.C.S.”). He worked on a ship named

the Costa Victoria, which embarked from Genoa, Italy. Velasquez alleges that he

was injured aboard the ship while lifting boxes of wine. During the time of his

alleged injury, the Costa Victoria was in international waters calling on ports in

the Mediterranean Sea. After receiving shoreside diagnostic testing in Genoa,

Italy, Velasquez left the Costa Victoria on medical leave and went back to

Honduras where he was treated and underwent three back operations. He also had

subsequent surgery in Miami.

      In a recent and very similar case, involving the same defendants, we

described the corporate makeup of the defendants.

             CSCS is a Netherlands Antilles company whose only land-
      based office is in Curacao, Netherlands Antilles. Costa [Crociere,
      S.P.A. (“Costa”)] is an Italian corporation, headquartered in Genoa,
      Italy. Through an intermediary Italian holding company, Costa is a
      fully owned subsidiary of Carnival Corporation, a Panamanian
      corporation with its principal place of business in Miami, Florida.
      Costa maintains no officers or employees in the United States.




                                          2
Membreño v. Costa Crociere S.P.A., No. 04-16732, 2005 WL 1767906, at *1

(11th Cir. July 27, 2005). In addition, C.S.C.S., which employed Velasquez, does

not have any employees in the United States. Not only is Membreño factually

similar, but the same attorneys representing the plaintiff and defendants,

respectively, herein represented the plaintiff and defendants in Membreño.

Because of this, it appears that the discovery conducted in one case (Membreño or

Valasquez) was available for use in the other.

                           II. STANDARD OF REVIEW

      We reverse a district court’s dismissal of a case based on forum non

conveniens only for a clear abuse of discretion. Sigalas v. Lido Mar., Inc., 776
F.2d 1512, 1519 (11th Cir. 1985).

                                 III. DISCUSSION

      While here the district court’s order does not go through a forum non

conveniens analysis in detail, it relied upon this court’s affirmance of a similar

case, Bautista v. Cruise Ships and Catering Services, Int’l, No. 04-10335, 120

Fed. Appx. 786 (TABLE) (11th Cir. Sept. 16, 2004). See id. (affirming district

court’s order dismissing for forum non conveniens where Columbian seaman

alleged injuries suffered while on the Costa Victoria at which time the ship was in

port in Naples, Italy); Bautista v. Cruise Ships and Catering Services, Int’l, 350 F.

Supp. 2d 987 (S.D. Fla. 2003). The Bautista district court, in a published order,


                                          3
did conduct a detailed forum non conveniens analysis, 350 F. Supp. 2d at 989-991,

as did this court, though unpublished, in Membreño, 2005 WL 1767906, at *2-4.

Further, even though Membreño is not binding precedent in this case, it is

certainly persuasive as it is directly on point. The essential facts necessary for a

forum non conveniens analysis are very similar if not identical in this case to those

necessary in Bautista and Membreño. Velasquez argues that the district court

prematurely dismissed this case prior to discovery on the relevant issues, however,

as noted, discovery on many of the same issues was conducted in the Membreño

case and available herein.

      Membreño and Bautista are persuasive here and, in accord with those cases,

we conclude that the district court properly dismissed this action for forum non

conveniens. The law of the United States should not apply in this case as the

alleged wrongful act occurred in the Mediterranean Sea, the vessel on which

Velasquez worked was foreign, Velasquez is a resident and citizen of Honduras,

the shipowner, Costa, is an Italian corporation and foreign fora are accessible to

Velasquez. See Szumlicz v. Norwegian Am. Line, Inc., 698 F.2d 1192, 1195 (11th

Cir. 1983) (listing the factors for determining whether the law of the United States

should apply in a Jones Act and general maritime action; listing among the factors:

location of the wrongful act, domicile of the injured party, allegiance of the

defendant, and accessibility of foreign fora); see also Membreño, 2005 WL
4
1767906, at *2-3 (finding United States law not applicable under facts similar to

those presented here); Bautista, 350 F. Supp. 2d at 989-990 (finding law of United

States not applicable where act occurred in Italy, the ship’s flag was Italian, the

injured seaman was a citizen of Colombia, the vessel was foreign owned and other

fora were available). Moreover, contrary to Velasquez’s contention, Costa’s

relationship with Carnival Corporation does not change this determination. See

Membreño, 2005 WL 1767906, at *3 (concluding that plaintiff could not establish

that Costa has a substantial base of operations in the United States warranting

application of the United States laws based upon its relationship with Carnival

Corporation, of which it is a fully owned subsidiary; stating that “[while] Carnival

maintains its principal place of business in Miami, Florida[;] this fact alone is

insufficient to establish that Costa has a substantial base of operations in the

United States”).

      Finally, the forum non conveniens factors are satisfied: “(1) an adequate

alternative forum is available, (2) the public and private factors weigh in favor of

dismissal, and (3) the plaintiff can reinstate his suit in the alternative forum

without undue inconvenience or prejudice.” Leon v. Million Air, Inc., 251 F.3d
1305, 1311 (11th Cir. 2001); see Membreño, 2005 WL 1767906, at *3 (concluding

elements were satisfied where alternative fora of Honduras, Italy and Netherlands

Antilles were available and the defendants waived their jurisdictional defenses to


                                           5
those fora, and finding interest factors weighed in favor of dismissal where

plaintiff was a non-U.S. citizen, most of the witnesses and documents were located

outside the U.S., the need to apply foreign law was strong, and no significant

relationship between the parties, the alleged wrongful act and the U.S. existed);

see also District Court Order R. 96 at 1-2 (conditioning dismissal on defendants

submitting to jurisdiction of Italy, Honduras, or Netherlands Antilles, those courts

entertaining the case and any such judgment being enforceable).

      Based upon the foregoing discussion, we affirm the district court’s order

dismissing this action for forum non conveniens.

      AFFIRMED.




                                         6